                        Case 20-19106-SMG          Doc 19      Filed 08/27/20   Page 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                          West Palm Beach Division

In re:                                                Case No.        20-19106-SMG
                                                      Chapter 11
SEVEN STARS ON THE HUDSON CORP.,

                 Debtor
___________________________________ /

                                                EXHIBIT REGISTER

Exhibits Submitted on behalf of:

[   ] Plaintiff         [     ] Defendant       [ x ] Debtor          [   ] Other

Date of Hearing/Trial:        August 27, 2020

Type of Hearing/Trial:          Motion to Extend Automatic Stay

SUBMITTED BY:                   Seven Stars on the Hudson
                            c/o Brian K. McMahon, P.A.
                            1401 Forum Way, 6th Floor
                             West Palm Beach, FL 33401
                            (Tel.) 561-478-2500

Exhibit Number/Letter            Description          Admitted        Refused        Not Introduced

         1              State Court Complaint




LF-49 (rev. 06/02/08)
